ORDER

PER CURIAM.
The Second Injury Fund appeals the award of the Labor and Industrial Relations Commission awarding permanent and total disability benefits to Shirley McGraw. We have reviewed the briefs of the parties and the record on appeal and find that the Commission’s decision is supported by substantial and competent evidence on the whole record. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only *562setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).